Title: From Alexander Hamilton to Samuel Dexter, 9 July 1800
From: Hamilton, Alexander
To: Dexter, Samuel



New York July 9. 1800
Sir

From a letter (not however couched in very explicit terms) which I have received from Mr Bureau De Puissy, I am induced to think, that this Gentleman would be willing to accept an appointment in the service of the United States.
He was under the Royal Government an Engineer of distinction in the service of France. You are I daresay informed of his political history. He was a member and once President of the constituent Assembly. Attached warmly to La Fayette and involved in his fortunes, he withdrew with him and was his fellow prisoner with the Prussians & Austrians. Tired of the Tempest of Europe himself, with his father in law Du Pont De Nemours & the whole connection have removed to this Country and made a little establishment in Bergen County New Jersey.
His professional pretensions admit of no dispute. His private Character is amiable—his intelligence and information are highly respectable.
After mature reflexion I am well satisfied that it is adviseable for the U States to engage him if they can. He may be one of the two Engineers whom the President is empowered to employ with the grade of Colonel and such emoluments as he may think proper to agree for.
As the Grade is rather below the pretensions, of Mr De Pussy, he may expect an increase of emoluments, which indeed is agreeable to the Spirit of the provision made for this object.
There is a little probability of finding a person better qualified than in all probability is this Gentleman.
The institution of a Military Academy being an object of primary importance will I doubt not be zealously pursued. Whenever it shall take place, Mr Du Pussy will be a most desirable Character to be at the head of it.
with great respect & Esteem   I have the honor to be Sir   Your obed Serv:
Saml: Dexter Esqr:
